Citation Nr: 1242922	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-21 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for cluster headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from September 1989 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that in part granted an increased 30 percent rating for cluster headaches effective June 15, 2006, and denied service connection for posttraumatic stress disorder (PTSD).

In an April 2012 rating decision, the RO granted service connection for PTSD.  That issue is no longer before the Board.

In September 2012, the Veteran testified during a videoconference Board hearing before the undersigned.  

The record was held open for 60 days following the hearing to provide the Veteran with additional time to submit medical evidence.  Later that month, the Veteran submitted evidence with a waiver of RO review.  


FINDING OF FACT

The Veteran's cluster headaches do not occur very frequently or cause completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for cluster headaches have not been met.  38 C.F.R. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8199-8100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before addressing the merits of the issue of entitlement to an increased rating for cluster headaches, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2006 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2007.  Nothing more was required.  It follows that the June 2008 letter addressing the applicable rating criteria went above and beyond what was necessary.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA has also provided the Veteran with a VA examination in November 2006 to determine the nature and severity of his disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Recognition is given to the fact that the Veteran's last VA examination of his cluster headaches is now over six years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no probative, objective evidence indicating that there has been a material change in the severity of the Veteran's headaches since the November 2006 VA examination.  The Veteran does not contend otherwise.  Although the Veteran's representative requested a new examination during the September 2012 Board hearing, neither the representative nor the Veteran actually asserted that the headaches have worsened.  The representative merely noted the passage of time since the last VA examination.  Further, the Veteran's testimony as to the severity of his headaches is more than adequate to rate his disability.  

Also during the hearing, the Veteran stated that he had an upcoming appointment with his private neurologist on September 17th, 11 days following the hearing.  The Veteran subsequently submitted a report of that visit.  As will be discussed below, although the report conveys an overall greater severity of the Veteran's headaches, the Board finds that the other evidence of record, to specifically include his testimony during the hearing, does not suggest an overall worsening of his headache disorder.  Thus, again, a current VA examination is not warranted in this case.

Given the above, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.1 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Service connection for headaches was granted in a January 2003 rating decision.  A 10 percent disability rating was assigned.  That rating remained in effect until the Veteran his claim for an increased rating on June 15, 2006.  By a rating action dated in August 2007, the 10 percent rating was increased to 30 percent, effective from June 15, 2006.  The Veteran appealed.

The Veteran's headache disability is rated as 30 percent under Diagnostic Code 8199-8100, 38 C.F.R. § 4.124a (2012), and is thus rated by analogy under Diagnostic Code 8100 for migraine headaches.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a.

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, p. 1523 (30th ed. 2003).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's cluster headaches. 

A February 2006 private treatment note reflects a history of cluster headaches beginning in 1994, decreasing in 2000, and restarting last month.  The Veteran reported that they are worse in the morning, subside, then return in the afternoon, and usually last three hours.  

A February 2006 certification of health care provider reflects that the Veteran may require intermittent time off during a cluster headache cycle, that the headaches vary from one day to one week, and that bed rest is required during an episode.

An October 2006 letter from the Veteran's now ex-wife reflects that the Veteran has headaches annually from around October to February.

During a November 2006 VA examination, the Veteran reported having headaches every week or every other week that can last for several days and have resulted in missed work.  He reported that most headaches are prostrating and last longer than two days.  He denied photo or phonophobia, nausea, and vomiting.  He reported taking medications and denied any side effects.  The examiner indicated that the Veteran's headaches have significant occupational effects, including absenteeism, decreased concentration, and difficulty following instructions.

An October 2007 VA treatment note reflects that the Veteran has headaches every week or every other week, that they can last for several days, and that they have resulted in missed work.

A June 2010 private treatment note reflects that the Veteran has headaches every week.

Records from the Veteran's employer show that he has missed numerous days of work.  Medical absence from March 30 to March 31, 2007 due to headaches was clearly recorded.  There were also unidentified days of absence in February 2006, November 2006, January 2007, and April, May and June 2008.  However, much of the remainder of his documented absences were attributed to causes other than his service-connected cluster headaches.  Absences recorded in June, July, August, and December 2006 as well as a period from September to October 2007 were all in relation to the Veteran's problems with depression, anger, anxiety, and suicidal ideation.  A February 2008 statement from the Veteran indicated that much of his absences from work were due to his PTSD.  It is also important to note that the Veteran reported during a September 2010 VA psychiatric examination that he had missed nine months of work in the past two years due to irritability and confrontations with co-workers.

During the September 2012 Board hearing, the Veteran testified that he misses one or two days of work per month because of his headaches.  He added that he has headaches more often but works through them by taking a lot of over-the-counter pain medication and caffeine.  He indicated that the headaches that cause him to miss work are prostrating.  He also indicated that the medication for his headaches cause drowsiness and nervousness.

The above evidence shows that the Veteran has headaches on a weekly basis, that some of them are prostrating, and that he has missed one or two days of work per month due to the completely prostrating ones.  The Veteran indicated during the Board hearing that he is able to work through most of the headaches with over-the-counter pain medication and caffeine but misses one or two days of work per month due to the severe ones.  Indeed, as discussed above, the record shows that the Veteran's numerous recorded absences from work were due to symptoms related to his now service connected PTSD, which is rated as 70 percent disabling.  The Veteran even provided this history to a VA examiner in September 2010.  

Thus, without there being any objective evidence of very frequent completely prostrating attacks causing severe economic inadaptability, the next higher (50 percent) rating is not warranted.  The frequency of such symptomatology is simply not shown.  There is equally no indication that the headaches have resulted in severe economic inadaptability.  As such, the symptoms and frequency and duration of the Veteran's prostrating attacks more nearly approximate the criteria for the current 30 percent rating.  

The Board acknowledges the September 2012 private treatment note, which reflects a neurologist's report that the Veteran has daily headaches that are disruptive of his daily activities, that they occur in the morning and at noon, that they are very severe and prevent him from functioning, that he cannot work when they occur, and that he takes over-the-counter pain medication and caffeine for relief.  The neurologist further commented that the Veteran's headaches clearly interfere with his ability to work and function on a daily basis.  No finding was made with respect to the headaches causing severe economic inadaptability or to the Veteran's headache attacks being completely prostrating.  

More, as indicated above, to specifically include the Veteran's hearing testimony, the evidence shows otherwise.  The Veteran is able to work through most of the headaches, missing only one or two days of work per month.  As for the neurologist's comment that the Veteran's headaches interfere with his ability to work and function on a daily basis, the Board does not disagree.  However, the Board points out that the record fails to show that the headaches have resulted in severe economic inadaptability, which is required for the next higher rating.  The Board further observes that the treatment note does not show that the headaches have become daily and completely prostrating and productive of severe economic inadaptability since the Veteran testified during his Board hearing just 11 days earlier.  In this regard, there is no indication in the treatment note that the severity of the headaches have recently worsened.  Moreover, as the Veteran is competent and, in this case, in the best position to describe these observable symptoms of his disability, Layno v. Brown, 6 Vet. App. 465 (1994), the Board finds his report of the frequency and severity of his headaches during the Board hearing more probative than that transcribed by the neurologist.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

The Board also acknowledges the Veteran's testimony that the medications for his headaches cause drowsiness and nervousness.  However, despite these side effects, the record still fails to show that his disability has resulted in severe economic inadaptability, which is required for the next higher rating.  The record also fails to show that the Veteran has developed a separate and distinct disability manifested by drowsiness or nervousness due to the medication for his headaches to warrant a separate compensable rating.

In conclusion, a rating in excess of 30 percent for cluster headaches is not warranted at any time during the rating period on appeal.  The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

 Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected headache disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he testified during the September 2012 Board hearing that he was still working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 30 percent for cluster headaches is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


